                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


FARHAN M. ABDI,                           )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       2:20-cv-00378-NT
                                          )
SHELDON TEPLER,                           )
                                          )
              Defendant                   )

             RECOMMENDED DECISION ON MOTION TO DISMISS

       Plaintiff seeks to recover damages as the result of the substandard performance by

Defendant, his former attorney, during Defendant’s representation of Plaintiff on a personal

injury claim. (Complaint, ECF No. 1.) Defendant has moved to dismiss Plaintiff’s

complaint. (Motion, ECF No. 20.) Defendant contends Plaintiff has failed to establish this

Court’s subject matter jurisdiction over the claim, has failed to serve Defendant properly

with the complaint and summons, and has failed to assert an actionable claim.

       After review of the motion and the parties’ related submissions, I recommend the

Court deny the motion to dismiss, allow Plaintiff time to serve Defendant properly, and

order further proceedings on the jurisdictional issue.

                                 FACTUAL BACKGROUND

       The following facts are drawn from Plaintiff’s complaint, including the attached

exhibit, and Plaintiff’s subsequent submissions. See Waterman v. White Interior Sols., No.

2:19-cv-00032-JDL, 2019 WL 5764661, at *2 (D. Me. Nov. 5, 2019) (stating that a court

may “consider other filings by a self-represented plaintiff, ‘including [the] response to the
motion to dismiss, to understand the nature and basis of [his] claims’” (quoting Wall v.

Dion, 257 F. Supp. 2d 316, 318 (D. Me. 2003)). A plaintiff’s factual allegations are

generally deemed true when evaluating a motion to dismiss. See McKee v. Cosby, 874

F.3d 54, 59 (1st Cir. 2017) (considering a motion to dismiss pursuant to Rule 12(b)(6));

Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010) (considering a motion to

dismiss pursuant to Rule 12(b)(1)).

       Plaintiff alleges that Defendant, an attorney, represented him in connection with

injuries he sustained as the result of an incident that occurred while Plaintiff was working

at the airport in Portland, Maine. Plaintiff asserts that after the parties agreed to settle the

claim, Defendant altered some of the settlement terms without consulting or informing him

and failed to represent his claim accurately to the court.

                                         DISCUSSION

       A. Subject Matter Jurisdiction

       Defendant argues that Plaintiff has failed to establish that this Court has subject

matter jurisdiction over the claim. “‘Federal courts are courts of limited jurisdiction,’

possessing ‘only that power authorized by Constitution and statute.’” Gunn v. Minton, 568

U.S. 251, 256 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

375, 377 (1994)). “Federal courts are obliged to resolve questions pertaining to subject-

matter jurisdiction before addressing the merits of a case.” Acosta-Ramírez v. Banco

Popular de Puerto Rico, 712 F.3d 14, 18 (1st Cir. 2013). Pursuant to Federal Rule of Civil

Procedure 12(b)(1), a party may move to dismiss a claim for lack of subject-matter

jurisdiction. “A motion to dismiss an action under Rule 12(b)(1) . . . raises the fundamental

                                               2
question whether the federal district court has subject matter jurisdiction over the action

before it.” United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6 (1st Cir. 2005)

(quotation marks omitted). On such a motion, the court must “credit the plaintiff’s well-

pled factual allegations and draw all reasonable inferences in the plaintiff’s favor.”

Merlonghi, 620 F.3d at 54. The court “may also ‘consider whatever evidence has been

submitted.’” Id. (quoting Aversa v. United States, 99 F.3d 1200, 1210 (1st Cir. 1996)).

          Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. This type of

subject matter jurisdiction is known colloquially as “federal question jurisdiction.”

Pursuant to section 28 U.S.C. § 1332, federal district courts also have original jurisdiction

“where the matter in controversy exceeds the sum or value of $75,000 … and is between

citizens of different States.”           28 U.S.C. § 1332(a)(1).            This type of subject matter

jurisdiction is known as “diversity jurisdiction.”

           The party invoking the court’s jurisdiction has burden of proving subject matter

jurisdiction. Skwira v. United States, 344 F.3d 64, 71 (1st Cir. 2003). Plaintiff has not

plead any facts which would support federal question jurisdiction. The complaint appears

to attempt to assert a claim for professional negligence against Defendant,1 which is a state

law tort claim. See Trask v. Campbell, No. Civ. 06-30-P-S, 2006 WL 1030100, at *1 (D.

Me. Apr. 14, 2006) (rec. dec. aff’d May 4, 2006).




1
    I will address below Defendants’ challenge to the sufficiency of Plaintiff’s allegations.
                                                        3
       The Court could have diversity jurisdiction if the matter in controversy exceeds

$75,000 and the parties are citizens of different states. 28 U.S.C. § 1332(a)(1). Given the

original amount of the alleged settlement ($290,000) and the amount Plaintiff allegedly

recovered ($35,000), construing the complaint liberally and drawing all reasonable

inferences in Plaintiff’s favor, Plaintiff has satisfied the amount in controversy

requirement. See Aversa v. U.S., 99 F.3d at 1209-10.

       For Plaintiff’s claim to be within the Court’s diversity jurisdiction, Plaintiff and

Defendant must also have been citizens of different states on the date the complaint was

filed. Hawes v. Club Ecuestre El Comandante, 598 F.2d 698, 701 (1st Cir. 1979)

(“Domicile at the time suit is filed is the test and jurisdiction once established is not lost by

a subsequent change in citizenship.”); see also Alvarez-Torres v. Ryder Memorial Hosp.,

Inc., 582 F.3d 47, 54 (1st Cir. 2009) (“[D]iversity jurisdiction does not exist where any

plaintiff is a citizen of the same state as any defendant.”); Garcia Perez v. Santaella, 364

F.3d 348, 350-51 (1st Cir. 2004) (citing Hawes and stating that the “key point of inquiry is

whether diversity of citizenship existed at the time the suit was filed”).

       Plaintiff did not include a jurisdictional allegation in the complaint. At the

conclusion of the complaint and on the civil cover sheet filed with the complaint, however,

Plaintiff listed his address as a Vermont address. On Section III, “Citizenship of Principal

Parties,” of the civil cover sheet, Plaintiff asserted that Defendant is a citizen of Maine.

(Civil Cover Sheet, ECF No. 2.)          In support of his argument that the Court lacks

jurisdiction, Defendant cites Plaintiff’s subsequent filings, which reflect addresses for him

in Vermont and Maine (see ECF Nos. 9, 9-1) and Plaintiff’s request, approximately four

                                               4
months after the filing of the complaint, that the Court to use the Maine address. (Letter,

ECF No. 11.)

       “[T]he relevant standard is ‘citizenship,’ i.e. ‘domicile,’ not mere residence; a party

may reside in more than one state but can be domiciled, for diversity purposes, in only

one.” Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8, 10 (1st Cir. 1991). While

Plaintiff’s citizenship at the time he filed the complaint in October 2020 is not entirely

clear, according to the record at the time Plaintiff filed the complaint (i.e., Plaintiff’s

complaint and the civil cover sheet), Plaintiff was residing in Vermont and Defendant was

a citizen of Maine. Accordingly, on the current record, dismissal based on a lack of

jurisdiction is not warranted. Nevertheless, because the Court is obligated to confirm

jurisdiction where a potential defect exists, see United States v. Univ. of Mass., Worcester,

812 F.3d 35, 44 (1st Cir. 2016), further proceedings on the jurisdictional issue would be

appropriate.

       B. Failure to State a Claim

       Defendant argues that dismissal is required for because Plaintiff has not pled a cause

of action against Defendant nor articulated a claim for relief.

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may seek dismissal of

“a claim for relief in any pleading” if that party believes that the pleading fails “to state a

claim upon which relief can be granted.” In its assessment of the motion, a court must

“assume the truth of all well-plead facts and give the plaintiff[] the benefit of all reasonable

inferences therefrom.” Blanco v. Bath Iron Works Corp., 802 F. Supp. 2d 215, 221 (D.

Me. 2011) (quoting Genzyme Corp. v. Fed. Ins. Co., 622 F.3d 62, 68 (1st Cir. 2010)). To

                                               5
overcome the motion, a plaintiff must establish that his allegations raise a plausible basis

for a fact finder to conclude that the defendant is legally responsible for the claim at issue.

Id. The complaint may not consist entirely of “conclusory allegations that merely parrot

the relevant legal standard.” Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 231 (1st Cir.

2013). Federal Rule of Civil Procedure 12(b)(6) “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A self-represented plaintiff is not exempt from this framework, but the court must

construe his complaint ‘liberally’ and hold it ‘to less stringent standards than formal

pleadings drafted by lawyers.’” Waterman v. White Interior Sols., No. 2:19-cv-00032-

JDL, 2019 WL 5764661, at *2 (D. Me. Nov. 5, 2019) (quoting Erickson v. Pardus, 551

U.S. 89, 94 (2007)).

       Although Plaintiff did not specifically identify a legal theory, Plaintiff’s complaint

can be reasonably construed to assert a claim for professional negligence against

Defendant. See, e.g., Todd v. Maine, No. 1:18-cv-00302, 2019 WL 259436, at *2 (D. Me.

Jan. 18, 2019) (rec. dec. aff’d Feb. 4, 2019) (pro se plaintiff’s complaint articulates no

identifiable cause of action but may be construed to state claim pursuant to the Civil Rights

Act, 42 U.S.C. § 1983). To state a claim for legal malpractice, a plaintiff must plead facts

that demonstrate that “(1) the defendant breached a duty owed to the plaintiff to conform

to a certain standard of conduct, and (2) the breach of that duty proximately caused an

injury or loss to the plaintiff.” Allen v. McCann, 2015 ME 84, ¶ 9, 120 A.3d 90 (internal

quotation marks omitted). Plaintiff alleges that Defendant, without Plaintiff’s consent,

altered the terms of a settlement and, consequently, Plaintiff received substantially less

                                              6
than he should have on his personal injury claim. Plaintiff’s allegations constitute a

plausible basis for a fact finder to conclude that Plaintiff breached his duty to Plaintiff and,

as a result of the breach, Plaintiff suffered a loss. Plaintiff, therefore, has asserted an

actionable claim.

       C. Sufficiency of Service

       Defendant argues that dismissal is appropriate because although he was served with

a summons, he was not served with the complaint. When a party challenges service of

process, the serving party must demonstrate that service was proper. Villano v. Long Island

Pipe Supply, Inc., No. 19-cv-808-LM, 2020 WL 1244929, at *2 (citing Rivera-Lopez v.

Municipality of Dorado, 979 F.2d 885, 887 (1st Cir. 1992)). “A docketed return of service

generally creates a rebuttable, prima facie presumption that service was sufficient.” Id.

(citing Blair v. City of Worcester, 522 F. 3d 105, 111 (1st Cir. 2008)).

       Here, although the docketed return of service suggests that Plaintiff was served with

the complaint and summons (Return of Service, ECF No. 18), Defendant’s declaration and

the declaration of the deputy sheriff who served Defendant (ECF No. 20-3) are sufficient

to overcome the presumption of proper service and to establish that Plaintiff did not serve

Defendant with a copy of the complaint.

       “Where evidence establishes the insufficiency of service, courts enjoy broad

discretion either to dismiss an action entirely for failure to effect service or to quash the

defective service and permit re-service, meanwhile retaining the case.” Id. (citations

omitted); see also Ramirez De Arellano v. Colloides Naturels Int’l, 236 F.R.D. 83, 85

(D.P.R. 2006) (“district courts possess broad discretion to dismiss the action or retain the

                                               7
case and quash the service made on the defendant”). Given that Plaintiff served Defendant

with the summons and thus Defendant received notice of the action and given that the

defect in service is easily curable, dismissal is not warranted. Plaintiff should be allowed

time to serve Defendant properly.

                                          CONCLUSION

       Based on the foregoing analysis, I recommend the Court deny Defendant’s motion

to dismiss. I also recommend that the Court quash the service of process and permit

Plaintiff time to serve Defendant with a summons and a copy of the complaint. I further

recommend that if proper service is completed, the Court establish a process for the parties

to present a record for the Court to assess whether in fact diversity of citizenship existed at

the time Plaintiff filed the complaint.

                                           NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 30th day of June, 2021.




                                              8
